Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 28, 2016

                                      No. 04-16-00207-CV

                         Antonio JIMENEZ and Mary Louise Jimenez,
                                       Appellants

                                                 v.

                                       Carlos GONGORA,
                                            Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-02692
                        Honorable Stephani A. Walsh, Judge Presiding


                                         ORDER
         Appellants’ motion, which we construe as a further motion for extension of time to file
the appellants’ brief, is granted. We order appellants Antonio Jimenez and Mary Louise Jimenez
to file their appellants’ brief by October 3, 2016. Counsel is advised that no further extensions of
time will be granted absent a timely motion that (1) demonstrates extraordinary circumstances
justifying further delay, (2) advises the court of the efforts counsel has expended in preparing the
brief, and (3) provides the court reasonable assurance that the brief will be completed and filed
by the requested extended deadline. The court does not generally consider a heavy work
schedule to be an extraordinary circumstance.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of September, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court